                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


LMMC, LLC, and LMMC HOLDINGS, LLC,


                       Plaintiffs,                                    8:19CV560


        vs.
                                                                        ORDER
GABRIEL M. SULLIVAN, MONI SULLIVAN,
DR. DARIN JACKSON, LIMITLESS
OPTIONS, LLC, and INFINITE OPTIONS,
LLC,


                       Defendants.




       Attorney Michael Mullen has moved to withdraw as counsel for Defendants Infinite
Options, LLC (“Infinite”), Limitless Options, LLC (“Limitless”), Gabriel Sullivan, and Moni
Sullivan. (Filing No. 26.)

        Defendants Infinite and Limitless cannot litigate in this forum without representation by
licensed counsel. See Rowland v. California Men’s Colony, Unit II Men’s Advisory Council, 506
U.S. 194, 202 (1993) (“[A] corporation may appear in the federal courts only through licensed
counsel.”). Failure to obtain substitute counsel may result in the entry of a default judgment. See
Ackra Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852, 857 (8th Cir. 1996) (stating that a
corporation was technically in default as of the date its counsel was permitted to withdraw from
the case without substitute counsel appearing).

       Therefore, the Court will deny Mr. Mullen’s request to withdraw (Filing No. 26) at this
time and give Infinite and Limitless until March 23, 2020 to obtain new counsel. Mr. Mullen may
renew his request to withdraw on said date. Mr. Mullen shall provide a copy of this Order to
Defendants and file a certificate of service stating where and to whom the Order was sent.
Defendants’ deadline to file a responsive pleading is extended to April 6, 2020.

       IT IS SO ORDERED.

       Dated this 21st day of February, 2020.



                                                    BY THE COURT:


                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge




                                                2
